Exhibit 10.1

 

LOGO [g657764g13h88.jpg]    
6480 Via Del Oro / San Jose, CA 95119 / +1-408-579-2800 
/ www.extremenetworks.com  

November 15, 2018

Remi Thomas

Dear Remi:

We are pleased to offer you a position with Extreme Networks, Inc. (the
“Company”) as the Chief Financial Officer, reporting to Ed Meyercord in the
Company’s San Jose, California office. This offer and your employment
relationship with the Company are subject to the terms and conditions of this
offer letter (“Offer Letter”).

Should you decide to join us, your anticipated start date with Extreme will be
November 26, 2018. This is an exempt position, which means that you will be
expected to work the hours necessary, including extended hours, to complete your
job duties. You will receive an annual salary of four hundred and twenty-five
thousand dollars ($425,000), less applicable taxes and withholdings, paid twice
monthly, in accordance with the Company’s normal payroll procedures. The Company
may change your position, supervisor, duties, compensation, and work location
from time to time as it deems appropriate.

In addition, you will receive a sign-on bonus of $100,000.00, less applicable
taxes and withholdings, on the second pay period following your first day of
employment with the Company. Should you voluntarily terminate your employment
with the Company, or if you are terminated from the Company for cause, prior to
your second anniversary, you will be required to repay the sign-on bonus.

Company Bonus Plan

As an employee of the Company, you will be eligible to participate in the
Extreme Incentive Bonus Plan with a target of 75% of your eligible earnings
received during the plan’s performance period, less applicable taxes and
withholdings. Eligible earnings generally include regular and premium wages
received for time worked, and paid time off including observed holidays and
vacations. Eligible earnings generally do not include business reimbursements,
allowances, accrued retirement or severance benefits, or payments made to you by
third party insurers even when these payment types are available to you because
of your employment with the Company. Your payout is subject to the achievement
of specific corporate performance objectives and the eligibility requirements of
the Extreme Incentive Bonus Plan, and may be adjusted based on your personal
contributions and performance. You must be an active employee of the Company at
the time of payout to participate in and receive the Incentive Bonus Plan
payout. The terms and conditions of the then-current Extreme Incentive Bonus
Plan control any calculation and payout, and Company reserves the right to amend
or terminate the Extreme Incentive Bonus Plan and/or any component of the
Extreme Incentive Bonus Plan at any time and for any reason, without advance
notice to any employee.

You will be eligible, as determined by the Compensation Committee of the Board
of Directors, to receive a pro-rated bonus for the 1st half of fiscal year 2019.

 

1



--------------------------------------------------------------------------------

LOGO [g657764g13h88.jpg]  
6480 Via Del Oro / San Jose, CA 95119 / +1-408-579-2800 
/ www.extremenetworks.com

 

Time-Vesting Restricted Stock Units

Subject to the approval of the Compensation Committee of the Company or its
delegate, you will receive a grant of 357,142 Restricted Stock Units (“RSUs”)
(“Initial Grant”) that will vest fully over three (3) years with one-third (1/3)
of the RSUs vesting upon the one (1) year anniversary of the vesting
commencement date and the remaining RSUs vesting quarterly
thereafter. Generally, grants are reviewed for approval once a quarter. Each RSU
constitutes the right to receive one share of Company common stock upon vesting.
All vesting rights to any RSUs offered hereunder will also be subject to your
continued employment with the Company at the time of vesting. Your RSU grant is
further conditioned on your execution of the Company’s standard form of employee
RSU Agreement, and will be governed by and subject to the terms of that RSU
Agreement and the Company’s 2013 Equity Incentive Plan and the terms of the
Company’s Change in Control Severance Plan.

The Initial Grant is the number of RSUs which is the value equivalent to
approximately $2,000,000.00 USD. The number of RSUs is calculated by dividing
the RSU value equivalent by the average of the closing price during the previous
30 trading days. That number is rounded down to the next whole number to get the
number of RSUs. This calculation is made as of November 14, 2018.

You will be eligible for an annual refresh grants, as determined by the
Compensation Committee of the Board of Directors.

Executive Change in Control Severance

The Company also has a policy of providing a Change in Control Severance Plan
for its executive officers in the event of an acquisition of the Company. Those
provisions will be set forth in your Executive Change in Control Severance
Agreement and will be the same as those standard terms currently in effect for
the other executive officers of the Company with your benefit including a
payment equal to 13 months of salary. A copy of the Change in Control Severance
Plan has been enclosed for your information.

Termination Other than for Cause

If your employment is terminated by the Company other than for Cause not related
to a Change in Control, you will be entitled to receive a severance payment
equal to 6.5 months of your base salary as of your date of termination and up to
2 months of COBRA subsidy. Any such severance consideration shall be conditioned
in its entirety upon your release of claims against the Company Group. Your
release of claims document must be executed and become irrevocable within sixty
(60) days of your termination and the payment due to you shall be paid within 30
days following the date the release has become irrevocable. “Cause” means the
occurrence of any of the following:

(1) your theft, dishonesty, misconduct, breach of fiduciary duty for personal
profit, or falsification of any documents or records of the Company and each
present or future parent and subsidiary corporation or other business entity
thereof (a “Company Group”);

(2) your material failure to abide by the Code of Conduct or other policies
(including, without limitation, policies relating to confidentiality and
reasonable workplace conduct) of any member of the Company Group;

 

2



--------------------------------------------------------------------------------

LOGO [g657764g13h88.jpg]  
6480 Via Del Oro / San Jose, CA 95119 / +1-408-579-2800 
/ www.extremenetworks.com

 

(3) your misconduct within the scope of Section 304 of the Sarbanes-Oxley Act of
2002 as a result of which of the Company is required to prepare an accounting
restatement;

(4) your unauthorized use, misappropriation, destruction or diversion of any
tangible or intangible asset or corporate opportunity of a member of the Company
Group (including, without limitation, your improper use or disclosure of the
confidential or proprietary information of a member of the Company Group);

(5) any intentional act by you which has a material detrimental effect on
reputation or business of a member of the Company Group;

(6) your repeated failure or inability to perform any reasonable assigned duties
after written notice from a member of the Company Group of such failure or
inability;

(7) any material breach by you of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement between you and a
member of the Company Group, which breach is not cured pursuant to the terms of
such agreement or as provided herein; or

(8) your conviction (including any plea of guilty or nolo contendere) of any
criminal act involving fraud, dishonesty, misappropriation or moral turpitude,
or which impairs your ability to perform your duties with a member of the
Company Group,

provided, however, that prior to any determination that “Cause” has occurred,
the Company shall (i) provide to you written notice specifying the particular
event or actions giving rise to such determination and (ii) provide you an
opportunity to be heard within 15 days of such notice and (iii) provide you with
15 days to cure such event or actions giving rise to a determination of “Cause”,
if curable.

Notwithstanding anything in this agreement to the contrary, the severance
payments discussed in this agreement (to the extent that they constitute
“deferred compensation” under Section 409A of the Internal Revenue Code (the
“Code”) and applicable regulations), and any other amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code and that would otherwise be payable hereunder by reason of your
termination of employment, will not be payable to you by reason of such
circumstance unless the circumstances giving rise to such termination of
employment meet any description or definition of “separation from service” in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition). This
provision does not prohibit the vesting or the determination of the amounts owed
to you due to such termination, and if this provision prevents the payment of
any amount or benefit to you, such payment shall be made on the date on which an
event occurs that constitutes a Section 409A “separation from service”.

Additional Benefits

As a Company employee, you also are eligible to receive standard employee
benefits under the Company’s benefit plans. Details about these benefits will be
provided by the Benefits Department. The Company’s policies with regard to PTO
are set forth in the Employee Handbook. The Company may modify benefits as it
deems appropriate. You also will be expected to abide by the Company’s rules,
regulations, policies and procedures as communicated to you from time to time in
our Employee Handbook, as it may be modified, or otherwise.

 

3



--------------------------------------------------------------------------------

LOGO [g657764g13h88.jpg]  
6480 Via Del Oro / San Jose, CA 95119 / +1-408-579-2800 
/ www.extremenetworks.com

 

Employment At-Will

If you choose to accept this offer, while we look forward to a productive and
enjoyable work relationship, you will be an at-will employee of the Company.
This means that your employment with the Company will be voluntarily entered
into and will be for no specified period. As a result, you will be free to
resign at any time, for any reason or for no reason, as you deem appropriate.
The Company will have a similar right and may conclude its employment
relationship with you at any time, with or without cause or advance notice. This
at-will employment status cannot be modified except in a written document signed
by you and by the Chief People Officer.

Section 16 Officer

With this position, you will be designated as a Section 16 Officer of the
Company. As you are undoubtedly aware, this designation brings certain SEC
reporting requirements. Should you have any questions regarding your obligations
as a Section 16 Officer, please do not hesitate to contact Katy Motiey the Chief
Administrative Officer.

Hire Date and Outside Activities

You agree to terminate any other employment, consulting or similar engagement
you may now have by your hire date of November 26, 2018 (“Hire Date”). You
further agree to limit your outside board positions to no more than one company,
which position will be cleared with the CEO and the Board of Directors of the
Company in advance of accepting any such position.

Arbitration

In the event of any dispute or claim relating to or arising out of this
agreement, our employment relationship, or the termination of our employment
relationship (including, but not limited to, any claims of wrongful termination
or age, gender, disability, race or other discrimination or harassment), you and
the Company agree that all such disputes shall be fully, finally and exclusively
resolved by binding arbitration conducted by the American Arbitration
Association (“AAA”) in Santa Clara County, California, and we waive our rights
to have such disputes tried by a court or jury. The arbitration will be
conducted by a single arbitrator appointed by the AAA pursuant to the AAA’s
then-current rules for the resolution of employment disputes, which can be
reviewed at www.adr.org.

Background Check and Confidentiality Obligations

This offer is contingent upon the successful completion of our background
investigation of you, your signing and returning the enclosed Employee
Confidential Information and Assignment of Inventions Agreement, and upon your
ability to provide the Company documentary evidence of your identity and
eligibility for employment in the United States. Please bring the documentation,
as identified in the I-9, within (3) three business days of your date of hire.
Your failure to comply with any of these conditions gives the Company the right
to revoke this offer or immediately terminate our employment relationship with
you.

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality. You will be
expected to use only that information which is

 

4



--------------------------------------------------------------------------------

LOGO [g657764g13h88.jpg]  
6480 Via Del Oro / San Jose, CA 95119 / +1-408-579-2800 
/ www.extremenetworks.com

 

generally known and used by persons with training and experience comparable to
your own, which is common knowledge in the industry or otherwise legally in the
public domain or which is otherwise provided or developed by the Company. By
accepting this offer of employment and signing this Offer Letter, you
acknowledge that you will be able to perform those duties within these
guidelines. You also agree that you will not bring onto the Company’s premises
or use in your work for the Company any confidential documents or property
belonging to any former employer or other person to whom you have an obligation
of confidentiality.

To indicate your acceptance of the Company’s offer, please sign and date this
Offer Letter in the space provided below, and scan and return it to Dean
Chabrier at Extreme Networks by email at dchabrier@extremenetworks.com. This
offer will remain in effect until the close of business on November 16, 2018.

This Offer Letter, along with any agreements referenced above, constitutes the
entire agreement between you and the Company concerning the terms of your
employment with the Company and supersedes any prior representations or
agreements, whether written or oral. This Offer Letter may not be modified or
amended except by a subsequent written agreement signed by you and the Chief
People’s Officer of the Company; provided however, that the Company may, in its
sole discretion, elect to modify your position, supervisor, compensation,
duties, benefits, or work location without any further agreement from you.

Remi, we very much look forward to welcoming you to the Extreme Networks team,
and we believe you will make a fantastic contribution to the Company.

 

Sincerely,

/s/ Dean Chabrier

EXTREME NETWORKS INC. Dean Chabrier Chief People’s Officer

I accept employment with Extreme Networks, Inc. and agree to the terms set forth
in this Offer Letter.

 

/s/ Remi Thomas

                                         

November 15, 2018

                                        Remi Thomas      Date   

 

 

5



--------------------------------------------------------------------------------

LOGO [g657764g13h88.jpg]  
6480 Via Del Oro / San Jose, CA 95119 / +1-408-579-2800 
/ www.extremenetworks.com

 

Attachments:

 

  -

Employee Confidential Information and Assignment of Inventions Agreement

  -

Agreement to Participate in the Extreme Networks, Inc. Executive Change in
Control Severance Plan

  -

Extreme Networks, Inc. Executive Change in Control Severance Plan

  -

Indemnity Agreement

 

6